Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/710,708 which is a continuation of 17/132,085 filed on 3/31/22. Claims 2 – 21 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 2, 5, 7 – 13, 16, 18, 20 – 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by See (US 2013/0273861).

Regarding claim 2, See teaches A switching circuit, comprising: 
a plurality of switches (plural switches, shown as 2004 of Fig. 20) connected to at least one antenna (connected to antenna, 2008 of Fig. 20) and configurable to route radio frequency signals (radio frequency, paragraph 155) corresponding to at least first, second, and third radio frequency communication bands between the antenna and a plurality of filters (configured to route frequency band 1, frequency band 2, frequency band 3, Fig. 20; paragraph 155 - 156); 
a first filter (filter of the line 2022d, Fig. 20) of the plurality of filters configured to pass signals in a frequency range spanning at least the first and second bands (if the switch of the line 2022d is connected as shown in Fig. 20; then it let the at least frequency band 2 and 3; paragraph 156); 
a second filter (filter of the line 2022 a, Fig. 20) of the plurality of filters configured to pass signals in the second band and block signals in the first and third bands (if the switch of the line 2022a is connected as shown in Fig. 20; then it let the frequency band 2 pass while blocking or not letting other bands pass; paragraph 156); and 
a third filter (filter of the line 2022e, Fig. 20) of the plurality of filters configured to pass signals in the third band and block signals in the first and second bands (if the switch of the line 2022e is connected as shown in Fig. 20; then it let the frequency band 3 pass while blocking or not letting other bands pass; paragraph 156).

Regarding claim 5, The switching circuit of claim 2, See further teaches wherein the frequency range of the first filter also spans a fourth radio frequency communication band, and the second filter is further configured to block signals in the fourth band (2022d is connected as shown in Fig. 20; then it let the at least frequency band 2 and 3; and GSM 1800 and GSM 1900, paragraph 156).

Regarding claim 7, The switching circuit of claim 5 wherein the second band is between the first and fourth bands (please refer to table 1, paragraph 52).

Regarding claim 8, The switching circuit of claim 5 wherein the first and fourth bands are adjacent to the second band (please refer to table 1, paragraph 52).

Regarding claim 9, The switching circuit of claim 8 wherein there is a gap between the first band and the second band and between the fourth band and the second band (the bands are spaced; also refer to table 3, paragraph 52).

Regarding claim 10, The switching circuit of claim 2 wherein the plurality of switches is configured to prevent routing of signals concurrently to the first filter and the second filter (as mentioned above, (if the switch of the line 2022e is connected as shown in Fig. 20; then it let the frequency band 3 pass while blocking or not letting other bands pass; paragraph 156 and if the switch of the line 2022a is connected as shown in Fig. 20; then it let the frequency band 2 pass while blocking or not letting other bands pass; paragraph 156).

Regarding claim 11, The switching circuit of claim 2 wherein at least one of the first, second, and third filters is an acoustic wave filter (This known approach requires a surface acoustic wave (SAW) filter or duplexer for each individual mode and/or band, paragraph 86, 117).

Regarding claim 12, The switching circuit of claim 2 wherein at least the first and second filters are band pass filters (Examples of filters described herein include band-pass filters, high-pass filters, low-pass filters, etc., paragraph 108).

Regarding claim 13, See teaches A front-end module comprising: A switching circuit  including a plurality of switches and plurality of filter, (plural switches, shown as 2004 of Fig. 20) connected to at least one antenna (connected to antenna, 2008 of Fig. 20) and configurable to route radio frequency signals (radio frequency, paragraph 155) corresponding to at least first, second, and third radio frequency communication bands between the antenna and a plurality of filters (configured to route frequency band 1, frequency band 2, frequency band 3, Fig. 20; paragraph 155 - 156); a first filter (filter of the line 2022d, Fig. 20) of the plurality of filters configured to pass signals in a frequency range spanning at least the first and second bands (if the switch of the line 2022d is connected as shown in Fig. 20; then it let the at least frequency band 2 and 3; paragraph 156); a second filter (filter of the line 2022 a, Fig. 20) of the plurality of filters configured to pass signals in the second band and block signals in the first and third bands (if the switch of the line 2022a is connected as shown in Fig. 20; then it let the frequency band 2 pass while blocking or not letting other bands pass; paragraph 156); and a third filter (filter of the line 2022e, Fig. 20) of the plurality of filters configured to pass signals in the third band and block signals in the first and second bands (if the switch of the line 2022e is connected as shown in Fig. 20; then it let the frequency band 3 pass while blocking or not letting other bands pass; paragraph 156);
	one or more receive amplifiers configured to amplify radio frequency signals received from the switching circuit (amplifiers 2020 of Fig. 20). 

Regarding claim 16, the A front-end module substantially has same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 18, the A front-ed module substantially has same limitations as claim 10, thus the same rejection is applicable. 

Regarding claim 20, A mobile device comprising:
	At least one antenna (antenna 2008 of Fig. 2); and a front-end module comprising: A switching circuit  including a plurality of switches and plurality of filter, (plural switches, shown as 2004 of Fig. 20) connected to the antenna (connected to antenna, 2008 of Fig. 20) and configurable to route radio frequency signals (radio frequency, paragraph 155) corresponding to at least first, second, and third radio frequency communication bands between the antenna and a plurality of filters (configured to route frequency band 1, frequency band 2, frequency band 3, Fig. 20; paragraph 155 - 156); a first filter (filter of the line 2022d, Fig. 20) of the plurality of filters configured to pass signals in a frequency range spanning at least the first and second bands (if the switch of the line 2022d is connected as shown in Fig. 20; then it let the at least frequency band 2 and 3; paragraph 156); a second filter (filter of the line 2022 a, Fig. 20) of the plurality of filters configured to pass signals in the second band and block signals in the first and third bands (if the switch of the line 2022a is connected as shown in Fig. 20; then it let the frequency band 2 pass while blocking or not letting other bands pass; paragraph 156); and a third filter (filter of the line 2022e, Fig. 20) of the plurality of filters configured to pass signals in the third band and block signals in the first and second bands (if the switch of the line 2022e is connected as shown in Fig. 20; then it let the frequency band 3 pass while blocking or not letting other bands pass; paragraph 156);

Regarding claim 21, the A front-ed module substantially has same limitations as claim 5, thus the same rejection is applicable. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 4, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over See (US 2013/0273861) in further view of McCarthy et al. (US 2015/0036656).

Regarding claim 4, See teaches claim 2, even though it disclose RF, LTE and wireless local area network (WLAN) (paragraph 65); does not specifically, disclose received by antenna and filters. 
	McCarthy teaches wherein the first and third bands are cellular bands, and the second band is a wireless local area network band (Fig. 6; LTE, WLAN, paragraph 32 - 33).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of McCarthy’s cellular bands with the system of See. One would be motivated to combine these teachings because in doing so it can receive the different signals.

Regarding claim 15, the A front-end module substantially has same limitations as claim 4, thus the same rejection is applicable.

Regarding claim 21, the A front-ed module substantially has same limitations as claim 4, thus the same rejection is applicable. 

10.	Claim(s) 6,17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over See (US 2013/0273861) in further view of Avser et al. (US 2019/0081385).

Regarding claim 6, See teaches claim 5, even though it suggest having cellular and WLAN communication; does not specifically disclose having different bands.
	Avser teaches  The switching circuit of claim 5 wherein the first and fourth bands are high frequency cellular bands, the third band is a low frequency cellular band or ultra-high frequency cellular band, and the second band is a wireless local area network band (Transceiver circuitry 36 may handle 2.4 GHz and 5 GHz bands for WiFi® (IEEE 802.11) communications and may handle the 2.4 GHz Bluetooth® communications band. Circuitry 34 may use cellular telephone transceiver circuitry 38 for handling wireless communications in frequency ranges such as a low communications band from 700 to 960 MHz, a low-midband from 960 to 1710 MHz, a midband from 1710 to 2170 MHz, a high band from 2300 to 2700 MHz, an ultra-high band from 3400 to 3700 MHz or other communications bands between 600 MHz and 4000 MHz or other suitable frequencies (as examples), so, it can select the desired frequency from the list, paragraph 45).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Aver’s cellular bands with the system of See. One would be motivated to combine these teachings because in doing so it can receive the different signals with desired band and system will work with different type of communication standards and bands; making it more user friendly.

Regarding claim 17, the A front-ed module substantially has same limitations as claim 6, thus the same rejection is applicable. 
Allowable Subject Matter
11.	Claims 3, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
TANMAY K. SHAH
Primary Examiner
Art Unit 2632